EXHIBIT 10.1

 

                        AWARD/CONTRACT     

1 THIS CONTRACT IS A RATED ORDER UNDER

 DPAS (15 CFR 700)

   RATING   

PAGE OF PAGES      

1      |      12      

2. CONTRACT (Proc. Inst. Indent.) NO.

W911QY-12-C-0117

    

3. EFFECTIVE DATE

 23 Aug 2010

  

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

W56QTY2199N009

5. ISSUED BY   CODE    W911QY      6. ADMINISTERED BY (If other than Item 5)   
   CODE      S4801A

  ACC-APG NATICK DIVISION

  1564 FREEDMAN DRIVE

  FORT DETRICK MD 21702

       

   DMCA

   DCMA SEATTLE

   188 106TH AVE, NE SUITE 660

   BELLEVUE WA 98004-8019

          

 

7. NAME AND ADDRESS OF CONTRACTOR (No., street, county, state and zip code)  
8. DELIVERY           SAREPTA THERAPEUTICS INC      ¨  FOB ORIGIN   
x  OTHER (See below)        3450 MONTE VILLA PARKWAY                BOTHELL WA
98021      9. DISCOUNT FOR PROMPT PAYMENT          Net 30 Days           
10. SUBMIT INVOICES    ITEM  CODE 49WU1                                        
                        FACILITY CODE  

(4 copies unless otherwise specified) TO

THE ADDRESS SHOWN IN:

  

 

11. SHIP TO/MARK FOR     CODE W56QTY        12. PAYMENT WILL BE MADE BY   CODE
   HQ0339

JPM-TMT

10109 Gridley Road, bldg 314, 2ND FLOOR

FT. BELVOIR VA 22060-5865

     

      DFAS-COLUMBUS CETER WESTERN ENTITLEMENT

      PO BOX 182381

      COLUMBUS OH 43218-2381

13, AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:   
    14. ACCOUNTING AND APPROPRIATION DATA     

[      ] 10 U.S.C. 2304(c) (      )     [      ] 41 U.S.C. 253(c) (      )

       See Schedule     

 

15A. ITEM NO.        

  

15B, SUPPLIES/SERVICES

  

    15C. QUANTITY    

  

  15D. UNIT  

  

  15E. UNIT PRICE  

    15F. AMOUNT           SEE SCHEDULE                                          
              

 

 

        15G. TOTAL AMOUNT OF CONTRACT    $ 3,878,784.000                  

 

 

 

16. TABLE OF CONTENTS

 

(X)

  

SEC.

  

DESCRIPTION

  

 PAGE(S) 

  

    (X)    

   SEC.   

DESCRIPTION

  

PAGE(S)

      PART I - THE SCHEDULE             PART II - CONTRACT CLAUSES    X    A   
SOLICITATION/CONTRACT FORM    1    X    I    CONTRACT CLAUSES    6-11 X    B   
SUPPLIES OR SERVICES AND PRICES/COSTS    2       PART III - LIST OF DOCUMENTS,
EXHIBITS AND OTHER ATTACH.    C    DESCRIPTION/SPECS./WORK STATEMENT       X   
J    LIST OF ATTACHMENTS    12    D    PACKAGING AND MARKING          PART IV -
REPRESENTATIONS AND INSTRUCTIONS X    E    INSPECTION AND ACCEPTANCE    3      
K    REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS    X    F
   DELIVERIES OR PERFORMANCE    4             X    G    CONTRACT ADMINISTRATION
DATA    5       L    INSTRS., CONDS., AND NOTICES TO OFFERORS       H    SPECIAL
CONTRACT REQUIREMENTS          M    EVALUATION FACTORS FOR AWARD   

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

 

17.  x   CONTRACTOR’S NEGOTIATED AGREEMENT Contractor is required to sign this
document and return 1 copies to issuing office.) Contractor agrees to furnish
and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by_reference
herein. (Attachments are listed herein.)

19A. NAME AND TITLE OF SIGNER (Type or Print)

Chris Garabedian

 

19A. NAME OF CONTRACTOR    19C. DATE SIGNED

18.  ¨   AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number                                              , including the
additions or changes made by you which additions or changes are set forth in
full above, is hereby accepted as to the terms listed above and on any
continuation sheets. This award consummates the contract which consists of the
following documents: (a) the Government’s solicitation and your offer, and
(b) this award/contract. No further contractual document is necessary.

20A. NAME OF CONTRACTING OFFICER

Sandra J. O’Connell

TEL: [†††]

EMAIL: [†††]

 

20B. UNITED STATES OF AMERICA    20 DATE SIGNED

 

 

BY:  

/s/ Chris Garabedian

        BY:   

/s/ Sandra J. O’Connell

     (Signature of person authorized to sign)    08/28/2012                 
(Signature of Contracting Officer)    29 Aug 12

 

AUTHORIZED FOR LOCAL REPRODUCTION

Previous edition is usable

  

STANDARD FORM 26 (REV. 4/2008)

Prescribed by GSA — FAR (48 CFR) 53.214(a)

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 2 of 12

 

Section B - Supplies or Services and Prices

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT    UNIT PRICE      AMOUNT  

0001

               $ 3,878,784.00      

IM Formulation Feasiblity Study

              

CPFF

               In accordance with the Contractor’s Statement of Work attached in
Section J, to include all Contract Data Requirements List (CDRL) shown as
exhibits.         

FOB: Destination

              

  PURCHASE REQUEST NUMBER: W56QTY2199N009

                          ESTIMATED COST        $[†††]                  FIXED
FEE        $[†††]                  

 

 

                TOTAL EST COST + FEE      $ 3,878,784.00                   $
3,878,784.00      

ACRN AA

              

CIN: W56QTY2199N0090001

           

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 3 of 12

 

Section E - Inspection and Acceptance

INSPECTION AND ACCEPTANCE TERMS

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0001

  Destination   Government   Destination   Government

CLAUSES INCORPORATED BY REFERENCE

 

52.246-9

   Inspection Of Research And Development (Short Form)    APR 1984

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 4 of 12

 

Section F - Deliveries or Performance

DELIVERY INFORMATION

 

CLIN

  

DELIVERY DATE

   QUANTITY     

SHIP TO ADDRESS

   UIC   0001   

POP 23-AUG-2012 TO

22-AUG-2013

     N/A      

JPM-TMT

.

10109 GRIDLEY ROAD, BLDG 314, 2ND FLOOR

FT. BELVOIR VA 22060-5865

703-767-1861

FOB: Destination

     W56QTY   

CLAUSES INCORPORATED BY REFERENCE

 

52.242-15 Alt I    Stop-Work Order (Aug 1989) - Alternate I    APR 1984
52.247-34    F.O.B. Destination    NOV 1991

 

4



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 5 of 12

 

Section G - Contract Administration Data

CONTRACT POINTS OF CONTACT

Government Points of Contact:

Contracting Officer:

Sandra J. O’Connell

[†††]

Contracting Officer’s Representative (COR):

Ade Famodu

[†††]

ACCOUNTING AND APPROPRIATION DATA

AA: 9720400260125Y5YTT40603884BP0255Y12YY44W56QTY2199N009YT4412044008

AMOUNT: $3,878,784.00

CIN W56QTY2199N0090001: $3,878,784.00

CLAUSES INCORPORATED BY REFERENCE

252.204-0001 Line Item Specific: Single Funding                     SEP 2009

KEY PERSONNEL

Key Personnel

Contractor personnel identified herein are considered “Key” and will only be
replaced with 30 day prior notice and concurrence by the Government:

[†††]

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 6 of 12

 

Section I - Contract Clauses

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1    Definitions    JAN 2012 52.203-3    Gratuities    APR 1984 52.203-5
   Covenant Against Contingent Fees    APR 1984 52.203-6    Restrictions On
Subcontractor Sales To The Government    SEP 2006 52.203-7    Anti-Kickback
Procedures    OCT 2010 52.203-8    Cancellation, Rescission, and Recovery of
Funds for Illegal or Improper Activity    JAN 1997 52.203-10    Price Or Fee
Adjustment For Illegal Or Improper Activity    JAN 1997 52.203-12    Limitation
On Payments To Influence Certain Federal Transactions    OCT 2010 52.204-4   
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper    MAY 2011
52.204-7    Central Contractor Registration    FEB 2012 52.204-10    Reporting
Executive Compensation and First-Tier Subcontract Awards    FEB 2012 52.209-6   
Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment    DEC 2010 52.209-10   
Prohibition on Contracting With Inverted Domestic Corporations    MAY 2012
52.215-2    Audit and Records—Negotiation    OCT 2010 52.215-8    Order of
Precedence—Uniform Contract Format    OCT 1997 52.215-11    Price Reduction for
Defective Certified Cost or Pricing Data—Modifications    AUG 2011 52.215-13   
Subcontractor Certified Cost or Pricing Data—Modifications    OCT 2010 52.215-15
   Pension Adjustments and Asset Reversions    OCT’ 2010 52.215-17    Waiver of
Facilities Capital Cost of Money    OCT 1997 52.215-18    Reversion or
Adjustment of Plans for Postretirement Benefits (PRB) Other than Pensions    JUL
2005 52.215-19    Notification of Ownership Changes    OCT 1997 52.215-21   
Requirements for Certified Cost or Pricing Data or Information Other Than
Certified Cost or Pricing Data—Modifications    OCT 2010 52.215-23 Alt I   
Limitations on Pass-Through Charges    OCT 2009 52.216-7    Allowable Cost And
Payment    JUN 2011 52.216-8    Fixed Fee    JUN 2011 52.219-8    Utilization of
Small Business Concerns    JAN 2011 52.219-28    Post-Award Small Business
Program Rerepresentation    APR 2012 52.222-2    Payment For Overtime Premiums
   JUL 1990 52.222-3    Convict Labor    JUN 2003 52.222-21    Prohibition Of
Segregated Facilities    FEB 1999 52.222-26    Equal Opportunity    MAR 2007
52.222-35    Equal Opportunity for Veterans    SEP 2010 52.222-36    Affirmative
Action For Workers With Disabilities    OCT 2010 52.222-37    Employment Reports
on Veterans    SEP 2010 52.222-50    Combating Trafficking in Persons    FEB
2009 52.222-54    Employment Eligibility Verification    JAN 2009 52.223-18   
Encouraging Contractor Policies To Ban Text Messaging While Driving    AUG 2011

 

6



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 7 of 12

 

52.225-13    Restrictions on Certain Foreign Purchases    JUN 2008 52.227-1   
Authorization and Consent    DEC 2007 52.227-1 Alt I    Authorization And
Consent (Dec 2007) - Alternate I    APR 1984 52.227-2    Notice And Assistance
Regarding Patent And Copyright Infringement    DEC 2007 52.227-11    Patent
Rights—Ownership By The Contractor    DEC 2007 52.228-7    Insurance—Liability
To Third Persons    MAR 1996 52.232-9    Limitation On Withholding Of Payments
   APR 1984 52.232-23 Alt I    Assignment of Claims (Jan 1986) - Alternate I   
APR 1984 52.232-25    Prompt Payment    OCT 2008 52.232-25 Alt I    Prompt
Payment (Oct 2008) Alternate I    FEB 2002 52.232-33    Payment by Electronic
Funds Transfer—Central Contractor Registration    OCT 2003 52.233-1    Disputes
   JUL 2002 52.233-3 Alt I    Protest After Award (Aug 1996) - Alternate I   
JUN 1985 52.233-4    Applicable Law for Breach of Contract Claim    OCT 2004
52.237-3    Continuity Of Services    JAN 1991 52.242-1    Notice of Intent to
Disallow Costs    APR 1984 52.242-3    Penalties for Unallowable Costs   
MAY 2001 52.242-4    Certification of Final Indirect Costs    JAN 1997 52.242-13
   Bankruptcy    JUL 1995 52.243-2 Alt V    Changes—Cost-Reimbursement (Aug
1987) - Alternate V    APR 1984 52.244-2 Alt I    Subcontracts (Oct 2010) -
Alternate I    JUN 2007 52.244-5    Competition In Subcontracting    DEC 1996
52.244-6    Subcontracts for Commercial Items    DEC 2010 52.245-9    Use And
Charges    APR 2012 52.249-6    Termination (Cost Reimbursement)    MAY 2004
52.249-14    Excusable Delays    APR 1984 52.253-1    Computer Generated Forms
   JAN 1991 252.203-7000    Requirements Relating to Compensation of Former DoD
Officials    SEP 2011 252.203-7001    Prohibition On Persons Convicted of Fraud
or Other Defense Contract-Related Felonies    DEC 2008 252.203-7002   
Requirement to Inform Employees of Whistleblower Rights    JAN 2009 252.204-7003
   Control Of Government Personnel Work Product    APR 1992 252.204-7004 Alt A
   Central Contractor Registration Alternate A    SEP 2007 252.204-7006   
Billing Instructions    OCT 2005 252.204-7008    Export-Controlled Items    APR
2010 252.205-7000    Provision Of Information To Cooperative Agreement Holders
   DEC 1991 252.209-7004    Subcontracting With Firms That Are Owned or
Controlled By The Government of a Terrorist Country    DEC 2006 252.215-7000   
Pricing Adjustments    DEC 1991 252.225-7012    Preference For Certain Domestic
Commodities    JUN 2012 252.226-7001    Utilization of Indian Organizations and
Indian-Owned Economic Enterprises, and Native Hawaiian Small Business Concerns
   SEP 2004 252.227-7013    Rights in Technical Data—Noncommercial Items    FEB
2012 252.227-7016    Rights in Bid or Proposal Information    JAN 2011
252.227-7030    Technical Data—Withholding Of Payment    MAR 2000 252.227-7037
   Validation of Restrictive Markings on Technical Data    JUN 2012 252.227-7039
   Patents—Reporting Of Subject Inventions    APR 1990 252.231-7000   
Supplemental Cost Principles    DEC 1991 252.232-7003    Electronic Submission
of Payment Requests and Receiving Reports    JUN 2012

 

7



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 8 of 12

 

252.232-7010    Levies on Contract Payments    DEC 2006 252.235-7002    Animal
Welfare    DEC 2011 252.235-7010    Acknowledgment of Support and Disclaimer   
MAY 1995 252.235-7011    Final Scientific or Technical Report    NOV 2004
252.242-7006    Accounting System Administration    FEB 2012 252.243-7002   
Requests for Equitable Adjustment    MAR 1998 252.244-7000    Subcontracts for
Commercial Items and Commercial Components (DOD Contracts)    JUN 2012
252.247-7023    Transportation of Supplies by Sea    MAY 2002 252.247-7024   
Notification Of Transportation Of Supplies By Sea    MAR 2000

CLAUSES INCORPORATED BY FULL TEXT

52.232-20             LIMITATION OF COST (APR 1984)

(a) The parties estimate that performance of this contract, exclusive of any
fee, will not cost the Government more than (1) the estimated cost specified in
the Schedule or, (2) if this is a cost-sharing contract, the Government’s share
of the estimated cost specified in the Schedule. The Contractor agrees to use
its best efforts to perform the work specified in the Schedule and all
obligations under this contract within the estimated cost, which, if this is a
cost-sharing contract, includes both the Government’s and the Contractor’s share
of the cost.

(b) The Contractor shall notify the Contracting Officer in writing whenever it
has reason to believe that—

(1) The costs the Contractor expects to incur under this contract in the next 60
days, when added to all costs previously incurred, will exceed 75 percent of the
estimated cost specified in the Schedule; or

(2) The total cost for the performance of this contract, exclusive of any fee,
will be either greater or substantially less than had been previously estimated.

(c) As part of the notification, the Contractor shall provide the Contracting
Officer a revised estimate of the total cost of performing this contract.

(d) Except as required by other provisions of this contract, specifically citing
and stated to be an exception to this clause—

(1) The Government is not obligated to reimburse the Contractor for costs
incurred in excess of (i) the estimated cost specified in the Schedule or,
(ii) if this is a cost-sharing contract, the estimated cost to the Government
specified in the Schedule; and

(2) The Contractor is not obligated to continue performance under this contract
(including actions under the Termination clause of this contract) or otherwise
incur costs in excess of the estimated cost specified in the Schedule, until the
Contracting Officer (i) notifies the Contractor in writing that the estimated
cost has been increased and (ii) provides a revised estimated total cost of
performing this contract. If this is a cost-sharing contract, the increase shall
be allocated in accordance with the formula specified in the Schedule.

(e) No notice, communication, or representation in any form other than that
specified in subparagraph (d)(2) above, or from any person other than the
Contracting Officer, shall affect this contract’s estimated cost to the
Government. In the absence of the specified notice, the Government is not
obligated to reimburse the Contractor for any costs in excess of the estimated
cost or, if this is a cost-sharing contract, for any costs in excess of the
estimated cost to the Government specified in the Schedule, whether those excess
costs were incurred during the course of the contract or as a result of
termination.

 

8



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 9 of 12

 

(f) If the estimated cost specified in the Schedule is increased, any costs the
Contractor incurs before the increase that are in excess of the previously
estimated cost shall be allowable to the same extent as if incurred afterward,
unless the Contracting Officer issues a termination or other notice directing
that the increase is solely to cover termination or other specified expenses.

(g) Change orders shall not be considered an authorization to exceed the
estimated cost to the Government specified in the Schedule, unless they contain
a statement increasing the estimated cost.

(h) If this contract is terminated or the estimated cost is not increased, the
Government and the Contractor shall negotiate an equitable distribution of all
property produced or purchased under the contract, based upon the share of costs
incurred by each.

(End of clause)

52.252-2             CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

 

 

 

 

 

 

  [Insert one or more Internet addresses]   (End of clause)  

252.204-7000     DISCLOSURE OF INFORMATION (DEC 1991)

(a) The Contractor shall not release to anyone outside the Contractor’s
organization any unclassified information, regardless of medium (e.g., film,
tape, document), pertaining to any part of this contract or any program related
to this contract, unless—

(1) The Contracting Officer has given prior written approval; or

(2) The information is otherwise in the public domain before the date of
release.

(b) Requests for approval shall identify the specific information to be
released, the medium to be used, and the purpose for the release. The Contractor
shall submit its request to the Contracting Officer at least 45 days before the
proposed date for release.

(c) The Contractor agrees to include a similar requirement in each subcontract
under this contract. Subcontractors shall submit requests for authorization to
release through the prime contractor to the Contracting Officer.

(End of clause)

ACCOUNTING FOR CONTRACT SERVICES REQUIREMENT (Sep 2011)

ACC-APG 5152.237-4005

 

9



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 10 of 12

 

The Office of the Assistant Secretary of the Army (Manpower & Reserve Affairs)
operates and maintains a secure Army data collection site where the contractor
shall report ALL contractor manpower (including subcontractor manpower) required
for performance of this contract. The Army’s objective is to collect as much
significant Contractor Man-Year Equivalents (CME) data as possible to allow
accurate reporting to Congress and for effective Army planning. Detailed
instructions can be found on the Contractor Manpower Reporting Application
(CMRA) website in the CMRA “Contractor User Guide” or “Subcontractor User
Guide”. The contractor must create an account upon entering the site and is
required to completely fill in the required information at the CMRA website:
https://cmra.army.mil.

The required information includes:

 

  (1) Unit Identification Code (UIC) of the Army Requiring Activity that would
be performing the mission if not for the contractor: W56QTY.

  (2) Command of the Requiring Activity that would be performing the mission if
not for the contractor: JPEO.

  (3) Contracting Officer (KO) and contact information:              Sandra J.
O’Connell, [†††], [†††]).

  (4) Contracting Officer’s Representative (COR) and contact information:
             Ade Famodu, [†††], [†††].

  (5) Federal Service Code (FSC) reflecting services provided by contractor (and
separate FSC for each subcontractor if different). If there are multiple FSCs
for an Order number, enter a separate data record for each FSC.

  (6) Location where contractor and subcontractor(s) perform the service,
including the city, state, zip code, and country. When service is performed at
an overseas location, state only the city and country. If there are multiple
Locations for an Order number, enter a separate data record for each Location.
(Note: If there are many location records that need to be entered, the Bulk
Loader function is available which allows the transfer of information from a
contractor’s system to the secure web site. The Bulk Loader Template and Bulk
Loader Instructions may be downloaded from the web site.)

  (7) Contractor Type (prime or subcontractor).

  (8) Direct labor hours (including subcontractors) for each FSC.

  (9) Direct labor dollars paid this reporting period (including subcontractors)
for each FSC.

  (10) Weapons system support indication:              No   (Enter yes or no).

If subcontractors are used in the performance of this contract, several factors
must be considered. Contractor shall include, and require inclusion of, this
term in all subcontracts at any tier under the contract in which services are
being procured. Contractor shall also enter their data in a timely manner, as
subcontractors can not input any information into the CMRA system until the
Prime Contractor has entered their data. The Prime Contractor has overall
responsibility for ensuring subcontractors enter their respective data.
Subcontractors are only responsible for entering Location Data.

Reporting period will be the period of performance not to exceed 12 months
ending 30 September of each government fiscal year and must be reported by
31 October of each calendar year.

5152.232-7003     INVOKING INSTRUCTIONS AND PAYMENT (WAWF INSTRUCTIONS) (NCD)
(AUG 2009)

(a) Invoices for goods received or services rendered under this contract shall
be submitted electronically through Wide Area Work Flow - Receipt and Acceptance
(WAWF):

(1) The vendor shall self-register at the web site https://wawf.eb.mil. Vendor
training is available on the Internet at http://www.wawftraining.com.

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 11 of 12

 

(2) Select the invoice type within WAWF as specified below. Back up
documentation (such as timesheets, etc.) can be included and attached to the
invoice in WAWF. Attachments created in any Microsoft Office product are
attachable to the invoice in WAWF. Total limit for the size of files per invoice
is 5 megabytes.

(b) The following information, regarding invoice routing DODAAC’s, must be
entered for completion of the invoice in WAWF:

 

Cost Voucher (T&M - LH - Cost) Pay DoDAAC    HQ0339 IssueBy DoDAAC    W911QY
Admin DoDAAC    W911QY

DCAA Auditor

DoDAAC

   HAA035 Service Approver    S4801A LPO (For Navy Only)   

(c) The contractor shall submit invoices / cost vouchers for payment per
contract terms.

(d) The Government shall process invoices / cost vouchers for payment per
contract terms.

(e) For each invoice / cost voucher submitted for payment, the contractor shall
also email the WAWF automated invoice notice directly to the following points of
contact:

 

Name

 

Email

 

Phone

 

Job Title

Sandra O’Connell   [†††]   [†††]   Contracting Officer Ade Famodu   [†††]  
[†††]   COR Suzzette Kim   [†††]   [†††]   Budget Analyst

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

W911QY-12-C-0117

Page 12 of 12

 

Section J - List of Documents, Exhibits and Other Attachments

LIST OF ATTACHMENTS

List of Attachments

 

  1. Contractor’s Statement of Work, dated 9 Aug 2012

List of Exhibits

A001 Contract Work Breakdown Structure

A002 Contractor’s Progress, Status and Management Report

A003 Integrated Master Schedule

A004 Contract Funds Status Report

A005 Final Report

 

12



--------------------------------------------------------------------------------

Statement of Work (SOW)

Statement of Objectives and Overall Scope

The activities in this proposal are intended to support evaluation of the
initial feasibility of an IM route of administration of Sarepta’s antiviral drug
AVI-7288 against marburgvirus. Demonstration of the feasibility of the IM route
has the potential to reduce the logistical burden on the Warfighter relative to
the current intravenous (IV) route presently under development by Sarepta as a
counter measure to the marburgvirus threat.

The scope of work for this contract includes: manufacturing activities;
formulation development; an IM [†††] Study; an IM [†††] Feasibility Study using
a lethal challenge marburgvirus model; and quality assurance, management and
administrative activities. The plan for accomplishing the program consists of
four key steps:

Step 1: Manufacture sufficient drug product (AVI-7288) to support Steps 4.

Step 2: Develop [†††]-based formulation of AVI-7288.

Step 3: Assess [†††] of the [†††]-based formulation via the IM route in the
[†††] (the IM [†††] Study).

Step 4: Test the efficacy of [†††]-based formulation via the IM route in the
[†††] marburgvirus model [†††] (the IM [†††] Feasibility Study).

Requirements

 

Paragraph

  

Statement of Work

2.1.2.1    Program Management 2.1.2.1.1    Technical/Program Management
2.1.2.1.1.1    Sarepta shall appoint a Program Manager. The Program Manager
shall maintain oversight and control of the functional execution of the study.
Therefore the Program Manager shall:

Oversee resource and personnel deployment so as to ensure timely execution of
program tasks in support of program objectives

Oversee the budget and track expenditures in support of program objectives.

Identify and track risks to project execution and compliance; identify and
implement risk mitigation plans and corrective actions plans as required in
support of program objectives.

Maintain and update the Integrated Master Schedule as needed to track program
progress in support of program objectives.

 

2.1.2.1.1.2    Sarepta shall conduct internal and external customer and
subcontractor meetings to coordinate the activities of the program. The Program
Manager shall:             1)  

Conduct internal management and functional group meetings to ensure timely
program schedule execution, compliance with budgetary constraints, and FAR and
DFAR compliance in support of program objectives.

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

Paragraph

  

Statement of Work

              2)     

Conduct and/or ensure Sarepta participation in external management meetings with
contract service providers to ensure timely program schedule execution,
compliance with budgetary constraints, and relevant and FAR and DFAR compliance
in support of program objectives.

              3)     

Conduct and/or ensure Sarepta participation in external meetings with the
customer in support of program objectives.

2.1.2.1.2

   Management Reporting

2.1.2.1.2.1

   Sarepta shall prepare monthly and quarterly technical progress reports, and a
final summary report of all appropriate program findings. The reports shall be
submitted to Sarepta Management and the customer. The reports shall describe or
provide:         1 )   

Technical progress and Milestone achievements.

        2 )   

Schedule progress

        3 )   

Future program plans (e.g. site visits).

        4 )   

Program Risks and Mitigations Plans when identified.

        5 )   

Copies of Draft Study Reports and Final Study Reports when available.

        6 )   

Copies of IACUC and ACURO submission and responses/protocol approvals.

        7 )   

Copies of FDA communications.

     

 
 

Decision: Sarepta shall provide a final summation of all appropriate program
study results to USG
[†††].

2.1.2.1.3

   Travel

2.1.2.1.3.1

   Sarepta shall conduct travel in support of this program for the purpose of
good communication with the USG and managing/overseeing subcontracted efforts.
Site visits of subcontractors shall include:         1 )   

Reviews of study/task performance.

        2 )   

Review of study/task records.

        3 )   

Observation of representative study/task related procedures and processes as
appropriate.

2.1.2.2

   Chemistry Manufacturing and Controls (CMC)

2.1.2.2.1

   CMC Management

2.1.2.2.1.1

   Sarepta shall provide functional area management staff responsible for
managing and controlling CMC activities supporting the program objectives. The
CMC management will:               1)     

Oversee resource and personnel deployment so as to ensure timely execution of
program tasks in support of program objectives.

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

Paragraph

  

Statement of Work

            2)   Oversee the budget and track expenditures in support of program
objectives.             3)   Identify and track risks to project execution and
compliance; identify and implement risk mitigation plans and corrective actions
plans as required in support of program objectives. 2.1.2.2.1.2    Sarepta shall
conduct internal and external customer and subcontractor meetings to coordinate
technical activities of the manufacturing activities performed in support of
program objectives. The CMC management will:             1)  

Conduct internal management and functional group meetings to ensure timely
program schedule execution, compliance with budgetary constraints, and FAR and
DFAR compliance in support of program objectives.

            2)  

Conduct and/or ensure Sarepta Therapeutics participation in external management
meetings with contract service providers to ensure timely program schedule
execution, compliance with budgetary constraints, and relevant and FAR and DFAR
compliance in support of program objectives.

            3)  

Conduct and/or ensure Sarepta participation in external meetings with the
customer in support of program objectives.

2.1.2.2.1.3    Sarepta shall conduct periodic on-site monitoring of study
performance at subcontractor work sites for the purpose of ensuring proper work
performance and progress of activities performed in support of program
objectives. During on-site visits, the CMC management will:             1)  

Review progress against the program goals and schedule.

            2)  

Discuss issues and risks with the potential impact scope, schedule and/or
budget.

            3)  

Reach agreement with the subcontractor on the design of future studies/work.

2.1.2.2.2    [†††] Manufacturing 2.1.2.2.2.1    Sarepta shall contract for the
manufacturing of the Active Pharmaceutical Ingredient (API) AVI-7288 at one or
more Contract Manufacturing Organization(s) in sufficient quantities and quality
to support program objectives. This effort will include:             1)  

Contracting with a suitable CRO for manufacture.

            2)  

Providing necessary [†††].

            3)  

Manufacture of the [†††].

            4)  

Release testing.

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

Paragraph

  

Statement of Work

            5)  

Quality Assurance review of the batch record.

            Decision: [†††]. 2.1.2.2.3    Formulation 2.1.2.2.3.1    Sarepta
shall generate internally, the development of a formulation method of the API,
AVI-7288, [†††]             Decision: [†††] 2.1.2.2.4    Controls 2.1.2.2.4.1   
Sarepta shall conduct reviews of both in process and study records to determine
and document that adequate quality control (QC) practices and QC documentation
requirements were performed throughout the execution of all manufacturing and
formulation development activities performed in support of the program
objectives. This effort will include:             1)  

Batch record review of the API manufacture.

            2)  

Review of analytical testing data for both API and the formulation.

      Decision: Acceptance of study records. [†††] 2.1.2.2.4.2    Sarepta shall
conduct reviews of both in process and study records to determine and document
that adequate quality assurance (QA) practices and QA documentation requirements
were performed throughout the execution of all manufacturing and formulation
development activities performed in support of the program objectives. This
effort will include:             1)  

Review of the draft batch record.

            2)  

Review of the completed batch record post production.

            Decision: Acceptance of study records. [†††] 2.1.2.3    Nonclinical
2.1.2.3.1    Nonclinical Management 2.1.2.3.1.1    Sarepta shall provide
functional area management staff responsible for managing and controlling
nonclinical activities supporting the program objectives. The Functional Manager
shall:             1)  

Participate in internal management and functional group meetings to ensure
timely program schedule execution, compliance with budgetary constraints, and
FAR and DFAR compliance in support of program objectives.

            2)  

Participate in external management meetings with contract service providers to
ensure timely program schedule execution, compliance with budgetary constraints,
and relevant and FAR and DFAR compliance as appropriate in support of program
objectives.

            3)  

Participate in external meetings with the customer for the purpose of ensuring
proper work performance and progress of activities performed in support of
program objectives.

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

Paragraph

       

Statement of Work

            4)
  Contribute to the preparation of periodic progress reports to USG detailing
schedule progress at the task level, schedule and cost variance, schedule and
cost risk, program milestones, and future program plans in support of program
objectives. 2.1.2.3.1.2    Sarepta shall conduct internal and external customer
and subcontractor meetings to coordinate nonclinical technical activities
performed in support of the program objectives.

 

Sarepta shall conduct periodic on-site monitoring of study performance at
subcontractor work sites for the purpose of ensuring proper work performance and
progress of activities performed in support of program objectives.

2.1.2.3.1.3    2.1.2.3.2    IM [†††] Study 2.1.2.3.2.1             [†††]       .
         Decision: Final Report accepted. [†††]

 

      Decision: Final Report accepted

            [†††]       .          Decision: Final Report accepted      
      1)       [†††]                Decision: Final Report accepted. 2.1.2.3.3
   IM [†††] Feasibility Study 2.1.2.3.3.1             [†††]         
      Decision: In-life phase of study is authorized to proceed. 2.1.2.3.3.2   
         [†††]                Decision: [†††]

 

      Decision: [†††]

 

      Decision: Final Report accepted. [†††]

2.1.2.3.3.3             [†††]                Decision: Primary and secondary
study endpoint data recorded and documented in a manner sufficient to meet study
objectives and included in draft report and final report.             [†††]   
            Decision: Bioanalysis Final Report accepted. [†††]             [†††]
               Decision: Pharmacokinetic Final Report accepted.

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

Paragraph

  

Statement of Work

2.1.2.3.3.4             [†††]             Decision: Final Report accepted.
Submit Final Report to customer and FDA. 2.1.2.4    Regulatory 2.1.2.4.1   
Development of ROM Options [†††] 2.1.2.4.1.1    Sarepta shall develop a
comprehensive ROM [†††]. The ROM shall consider:           1)   Program
Management requirements           2)   CMC requirements           3)  
Nonclinical requirements           4)   Regulatory requirements           5)  
Analytical Chemistry and QA requirements           6)   Quality Control
requirements           7)   Material requirements           8)   Other program
requirements           Decision: Acceptance of ROM [†††] by customer.

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

CONTRACT DATA REQUIREMENTS LIST

(2 Data Items)

 

Form Approved

OMB No. 0704-0188

    The public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense, Executive Services Directorate (0704-0188). Respondents should be
aware that notwithstanding any other provision of law, no person shall be
subject to any penalty for failing to comply with a collection of information if
it does not display a currently valid OMB control number. Please do not return
your form to the above organization. Send completed form to the Government
Issuing Contracting Officer for the Contract/PR No. listed in Block E.     A.
CONTRACT LINE ITEM NO.   B. EXHIBIT     C. CATEGORY               1       A    
  TDP   TM               OTHER   N/A             D. SYSTEM/ITEM           E.
CONTRACT/PR NO.   F. CONTRACTOR           IM Formulation Feasibility Study      
W911QY-12-C-0117   Sarepta Therapeutics                                        
     

1. DATA ITEM NO.

A001

 

2. TITLE OF DATA ITEM

Contract Work Break Down Structure

 

3. SUBTITLE

N/A

         

17. PRICE

GROUP

4. AUTHORITY (Data Acquisition Document No.)   5. CONTRACT REFERENCE       6.
REQUIRING OFFICE       DI-MGMT-81334D   N/A       JPM/TMT     18. ESTIMATED
7. DD 250 REQ   9. DIST STATEMENT   10. FREQUENCY   12. DATE OF FIRST       14.
        Distribution     TOTAL PRICE LT       REQUIRED   See Blk 16  
     SUBMISSION         b. COPIES                     See Blk 16              
8. APP CODE   N/A   11. AS OF DATE   13. DATE OF       a. ADDRESSEE       Final
                       SUBSEQUENT         Draft       A         See Blk 16  
     SUBMISSION           Reg   Repro                     See Blk 16            
       

16. REMARKS

A 4-Level WBS with costs and schedule per each level. For the lowest task level
show the breakdown for labor, material and other indirect costs. BLK 10-13
submit [†††] days after contract award. Government will review and approve at
kick off meeting.

 

Submission of the CWBS to the Defense Cost and Resource Center (DCARC) as
mentioned in Paragraph 2 of the DID is not required.

  JPM TMT/COR       1           PCO       1           ACO       1              
                                                                            15.
TOTAL®   0   3   0    

1. DATA ITEM NO.

A002

 

2. TITLE OF DATA ITEM

Contractor’s Progress, Status and Management Report

 

3. SUBTITLE

N/A

   

17. PRICE

GROUP

4. AUTHORITY (Data Acquisition Document No.)   5. CONTRACT REFERENCE       6.
REQUIRING OFFICE       DI-ADMIN-80227   N/A                            
           JPM/TMT     18. ESTIMATED 7. DD 250 REQ   9. DIST STATEMENT   10.
FREQUENCY   12. DATE OF FIRST       14.         Distribution     TOTAL PRICE LT
      REQUIRED   See Blk 16         SUBMISSION         b. COPIES                
    See Blk 16               8. APP CODE   N/A   11. AS OF DATE   13. DATE OF  
    a. ADDRESSEE       Final     A         See Blk 16         SUBSEQUENT        
Draft                           SUBMISSION           Reg   Repro                
    See Blk 16                    

16. REMARKS

Monthly Technical Presentation via Teleconference to be conducted on a schedule
to be set at contract kick off.

Quarterly Status Report due within [†††] calendar days of the end of each
Government Fiscal Quarter.

Draft and Final reports of the Tolerability study and the Feasibility study.
Draft reports are due within 15 calendar days of the completion of the in-life
portion of the studies.

In- Process Review at the midpoint of contract performance.

All reports are subject to review/approval within [†††] calendar days after
receipt of the first submittal. Provide changes to draft within 10 calendar days

  JPM TMT/COR       1           PCO       1           ACO       1              
                                                                            15.
TOTAL®   0   3   0     G. PREPARED BY   H. DATE   I. APPROVED BY       J. DATE  
 

/s/ [Illegible]

  8/20/12      

/s/ [Illegible]

         

  8/20/12

   

DD FORM 1423-2, AUG 96    PREVIOUS EDITION MAY BE USED.    Page 1 or 3 Pages

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONTRACT DATA REQUIREMENTS LIST

(2 Data Items)

 

Form Approved

OMB No. 0704-0188

    The public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense, Executive Services Directorate (0704-0188). Respondents should be
aware that notwithstanding any other provision of law, no person shall be
subject to any penalty for failing to comply with a collection of information if
it does not display a currently valid OMB control number. Please do not return
your form to the above organization. Send completed form to the Government
Issuing Contracting Officer for the Contract/PR No. listed in Block E.    
A. CONTRACT LINE ITEM NO.   B. EXHIBIT     C. CATEGORY               1       A  
    TDP   TM            OTHER         N/A         D. SYSTEM/ITEM           E.
CONTRACT/PR NO.   F. CONTRACTOR           IM Formulation Feasibility Study      
  W911QY-12-C-0117   Sarepta Therapeutics    

1. DATA ITEM NO.

A003

 

2. TITLE OF DATA ITEM

Integrated Master Schedule

 

3. SUBTITLE

N/A

         

17. PRICE

GROUP

4. AUTHORITY (Data Acquisition Document No.)   5. CONTRACT REFERENCE   6.
REQUIRING OFFICE       DI-MGMT-81650   N/A       JPM/TMT     18. ESTIMATED 7. DD
250 REQ   9. DIST STATEMENT   10. FREQUENCY   12. DATE OF FIRST   14.
        Distribution     TOTAL PRICE LT       REQUIRED         See Blk 16  
     SUBMISSION         b. COPIES                     See Blk 16              
8. APP CODE   N/A   11. AS OF DATE   13. DATE OF       a. ADDRESSEE       Final
                    See Blk 16        SUBSEQUENT         Draft       A          
       SUBMISSION           Reg   Repro                     See Blk 16          
         

16. REMARKS

 

BLK 10-13 submit [†††] days after contract award. Government will review and
approve at kick off meeting,. IMS will be statused monthly as of the end of the
calendar month and reviewed as part of the monthly technical
presentation/teleconference.

  JPM TMT/COR       1           PCO       1           ACO       1              
                                                                            15.
TOTAL®   0   3   0    

1. DATA ITEM NO.

A004

 

2. TITLE OF DATA ITEM

Contract Funds Status Report

 

3. SUBTITLE

Project Spend Plan

   

17. PRICE

GROUP

4. AUTHORITY (Data Acquisition Document No.)   5. CONTRACT REFERENCE       6.
REQUIRING OFFICE       DI-MGMT-81468   N/A       JPM/TMT     18. ESTIMATED
7. DD 250 REQ   9. DIST STATEMENT   10. FREQUENCY   12. DATE OF FIRST   14.
        Distribution     TOTAL PRICE LT       REQUIRED   See Blk 16  
     SUBMISSION         b. COPIES                     See Blk 16              
8. APP CODE   N/A   11. AS OF DATE   13. DATE OF       a. ADDRESSEE       Final
    A         See Blk 16        SUBSEQUENT         Draft                    
     SUBMISSION           Reg   Repro                     See Blk 16            
       

16. REMARKS

 

BLKs 10-13: Contractor will provide an updated expenditure forecast reflecting
actual negotiated costs over entire period of performance within [†††] calendar
days. The spend plan should detail the planned expenditure by month. The
Government review/approval will occur at the contract kick off.

The Contract Funds Status Report will be statused [†††] within [†††] calendar
days of the end of the contractor’s accounting period.

  JPM TMT/COR       1           PCO       1           ACO       1              
                                                                            15.
TOTAL   0   3   0     G. PREPARED BY   H. DATE   I. APPROVED BY       J. DATE  
 

/s/ [Illegible]

  8/20/12      

/s/ [Illegible]

         

  8/20/12

   

DD FORM 1423-2, AUG 96    PREVIOUS EDITION MAY BE USED.    Page 2 or 3 Pages

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONTRACT DATA REQUIREMENTS LIST

(2 Data Items)

 

Form Approved

OMB No. 0704-0188

    The public reporting burden for this collection of information is estimated
to average 220 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing the burden, to the Department
of Defense, Executive Services Directorate (0704-0188). Respondents should be
aware that notwithstanding any other provision of law, no person shall be
subject to any penalty for failing to comply with a collection of information if
it does not display a currently valid OMB control number. Please do not return
your form to the above organization. Send completed form to the Government
Issuing Contracting Officer for the Contract/PR No. listed in Block E.     A.
CONTRACT LINE ITEM NO.   B. EXHIBIT     C. CATEGORY               1       A    
  TDP   TM               OTHER   N/A             D. SYSTEM/ITEM           E.
CONTRACT/PR NO.   F. CONTRACTOR           IM Formulation Feasibility Study  
W911QY-12-C-0117   Sarepta Therapeutics    

1. DATA ITEM NO.

A005

 

2. TITLE OF DATA ITEM

Final Report

 

3. SUBTITLE

N/A

         

17. PRICE

GROUP

4. AUTHORITY (Data Acquisition Document No.)   5. CONTRACT REFERENCE       6.
REQUIRING OFFICE       DI-MISC-80508B   N/A       JPM/TMT     18. ESTIMATED
7. DD 250 REQ   9. DIST STATEMENT   10. FREQUENCY   12. DATE OF FIRST       14.
        Distribution     TOTAL PRICE LT       REQUIRED   See Blk 16  
      SUBMISSION         b. COPIES                     See Blk 16              
8. APP CODE   N/A   11. AS OF DATE   13. DATE OF       a. ADDRESSEE       Final
                        SUBSEQUENT         Draft       A            
      SUBMISSION           Reg   Repro                 See Blk 16   See Blk 16  
                 

16. REMARKS

The Final report, if an alternate route of administration is determined to be
feasible, will include [†††] that assesses the requirements at a level 3 work
breakdown structure (rough order of magnitude schedule and cost) [†††]

Contractor Format Acceptable - Submission is due within [†††] Calendar days of
the completion of the IM Feasibility study will be reviewed for completeness by
the Government for [†††] Calendar days after the submission and the contractor
will have [†††] Calendar days to resubmit the Final Report after resolution of
the Government’s comments.

  JPM TMT/COR       1           PCO       1           ACO       1              
                                                                            15.
TOTAL   0   3   0    

1. DATA ITEM NO.

    

  2. TITLE OF DATA ITEM   3. SUBTITLE    

17. PRICE

GROUP

4. AUTHORITY (Data Acquisition Document No.)   5. CONTRACT REFERENCE       6.
REQUIRING OFFICE                                     18. ESTIMATED 7. DD 250 REQ
  9. DIST STATEMENT   10. FREQUENCY   12. DATE OF FIRST       14.
        Distribution     TOTAL PRICE         REQUIRED            SUBMISSION    
    b. COPIES                                     8. APP CODE       11. AS OF
DATE   13. DATE OF       a. ADDRESSEE       Final                  
     SUBSEQUENT         Draft                          SUBMISSION           Reg
  Repro                                           16. REMARKS                  
                                                                               
                                            15. TOTAL   0   0   0    
G. PREPARED BY   H. DATE   I. APPROVED BY       J. DATE    

/s/ [ILLEGIBLE]

  8/20/12      

/s/ [ILLEGIBLE]

     

  8/20/12

   

DD FORM 1423-2, AUG 96    PREVIOUS EDITION MAY BE USED.    Page 3 of 3 Pages  

 

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLETING DD FORM 1423

(See DoD 5010. 12-M for detailed instructions.)

FOR GOVERNMENT PERSONNEL

 

Item A. Self-explanatory.

 

Item B. Self-explanatory.

 

Item C. Mark (X) appropriate category: TDP - Technical Data Package; TM -
Technical Manual; Other - other category of data, such as “Provisioning,”
“Configuration Management,” etc.

 

Item D. Enter name of system/item being acquired that data will support.

 

Item E. Self-explanatory (to be filled in after contract award).

 

Item F. Self-explanatory (to be filled in after contract award).

 

Item G. Signature of preparer of CDRL.

 

Item H. Date CDRL was prepared.

 

Item I. Signature of CDRL approval authority.

 

Item J. Date CDRL was approved.

 

Item 1. See DoD FAR Supplement Subpart 4.71 for proper numbering.

 

Item 2. Enter title as it appears on data acquisition document cited in Item 4.

 

Item 3. Enter subtitle of data item for further definition of data item
(optional entry).

 

Item 4. Enter Data Item Description (DID) number, military specification number,
or military standard number listed in DoD 5010.12-L (AMSDL), or one-time DID
number, that defines data content and format requirements.

 

Item 5. Enter reference to tasking in contract that generates requirement for
the data item (e.g., Statement of Work paragraph number).

 

Item 6. Enter technical office responsible for ensuring adequacy of the data
item.

 

Item 7. Specify requirement for inspection/acceptance of the data item by the
Government.

 

Item 8. Specify requirement for approval of a draft before preparation of the
final data item.

 

Item 9. For technical data, specify requirement for contractor to mark the
appropriate distribution statement on the data (ref. DoDD 5230.24).

 

Item 10. Specify number of times data items are to be delivered.

 

Item 11. Specify as-of date of data item, when applicable.

 

Item 12. Specify when first submittal is required.

 

Item 13. Specify when subsequent submittals are required, when applicable.

 

Item 14. Enter addressees and number of draft/final copies to be delivered to
each addressee. Explain reproducible copies in Item 16.

 

Item 15. Enter total number of draft/final copies to be delivered.

 

Item 16. Use for additional/clarifying information for Items 1 through 15.
Examples are: Tailoring of documents cited in Item 4; Clarification of submittal
dates in Items 12 and 13; Explanation of reproducible copies in item 14.;
Desired medium for delivery of the data item.

  

FOR THE CONTRACTOR

 

Item 17. Specify appropriate price group from one of the following groups of
effort in developing estimated prices for each data item listed on the DD
Form 1423.

 

a. Group I. Definition - Data which is not otherwise essential to the
contractor’s performance of the primary contracted effort (production,
development, testing, and administration) but which is required by DD Form 1423.

 

Estimated Price - Costs to be included under Group I are those applicable to
preparing and assembling the data item in conformance with Government
requirements, and the administration and other expenses related to reproducing
and delivering such data items to the Government.

 

b. Group II. Definition - Data which is essential to the performance of the
primary contracted effort but the contractor is required to perform additional
work to conform to Government requirements with regard to depth of content,
format, frequency of submittal, preparation, control, or quality of the data
item.

 

Estimated Price - Costs to be included under Group II are those incurred over
and above the cost of the essential data item without conforming to Government
requirements, and the administrative and other expenses related to reproducing
and delivering such data item to the Government.

 

c. Group III. Definition - Data which the contractor must develop for his
internal use in performance of the primary contracted effort and does not
require any substantial change to conform to Government requirements with regard
to depth of content, format, frequency of submittal, preparation, control, and
quality of the data item.

 

Estimated Price - Costs to be included under Group III are the administrative
and other expenses related to reproducing and delivering such data item to the
Government.

 

d. Group IV. Definition - Data which is developed by the contractor as part of
his normal operating procedures and his effort in supplying these data to the
Government is minimal.

 

Estimated Price – Group IV items should normally be shown on the DD Form 1423 at
no cost.

 

Item 18. For each data item, enter an amount equal to that portion of the total
price which is estimated to be attributable to the production or development for
the Government of that item of data. These estimated data prices shall be
developed only from those costs which will be incurred as a direct result of the
requirement to supply the data, over and above those costs which would otherwise
be incurred in performance of the contract if no data were required. The
estimated data prices shall not include any amount for rights in data. The
Government’s right to use the data shall be governed by the pertinent provisions
of the contract.

 

DD FORM 1423-2 (BACK), AUG 96

[†††] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.